Citation Nr: 0844972	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pterygium, right 
eye, post-operative.

2.  Entitlement to an initial evaluation greater than 10 
percent for residuals of fractured mandible prior to June 10, 
2008.

3.  Entitlement to an initial evaluation greater than 20 
percent for residuals of fractured mandible beginning June 
10, 2008.

4.  Entitlement to an initial compensable evaluation for 
residuals of nose fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which service connection for pterygium of 
the right eye, postoperative, was denied; and in which 
service connection for residuals of a mandible fracture and 
residuals of a nose fracture was granted, each evaluated as 
noncompensable, effective November 15, 2001.

In a February 2005 rating decision, a 10 percent evaluation 
was granted for the residuals of a fractured mandible, 
effective November 15, 2001.  In August 2008, the RO granted 
a 20 percent evaluation for the residuals of fractured 
mandible, effective June 10, 2008.  As these increased 
ratings do not constitute a full grant of all benefits 
possible, and as the veteran has not withdrawn his claims, 
the issue of increased evaluations for residuals of fractured 
mandible, greater than 10 percent prior to June 10, 2008 and 
greater than 20 percent beginning June 10, 2008, remain 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

VA examinations dated in July 2004 and June 2008 contain 
medical opinions establishing that the veteran manifests 
other symptoms as the result of his inservice mandible 
fracture, including loss of teeth #1, 17, 19, and 30; 
fractured teeth #6, 8, 9, and 31; bony abnormality of the 
left mylohyoid ridge; and neurological impairment resulting 
in paresthesias and myofascial pain.  Claims for service 
connection of these additional manifestations are therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO granted the 
veteran's claim for service connection for pterygium, right 
eye, postoperative, evaluating the disability as zero percent 
disabling effective November 15, 2001.  The veteran did not 
perfect an appeal as to the evaluation assigned.

2.  Prior to June 10, 2008, the residuals of fractured 
mandible were characterized by inter-incisal range of motion 
from zero to 38 millimeters and excursion at 8 millimeters on 
the right and 9 millimeters on the left.

3.  Beginning June 10, 2008, the residuals of fracture 
mandible were characterized by inter-incisal range of motion 
from zero to 30 millimeters.

4.  The residuals of nose fracture are manifested by deviated 
nasal septum and inferior turbinate hypertrophy requiring 
surgery in November 2003, obstruction of the left nasal 
passage to 80 percent in February 2006, and of intermitting 
findings of abnormalities in both nasal passageways 
throughout.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim for service connection for 
pterygium, right eye, postoperative. 38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.101 
(2008).

2.  Prior to June 10, 2008, the criteria for an initial 
evaluation greater than 10 percent for residuals of fractured 
mandible are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.150, Diagnostic Code 
9905 (2008).

3.  Beginning June 10, 2008, the criteria for an initial 
evaluation greater than 20 percent for residuals of fractured 
mandible are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.150, Diagnostic Code 
9905 (2008).

4.  Beginning November 15, 2001, the criteria for an initial 
evaluation of 10 percent, and no greater, for residuals of 
nose fracture are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.97, Diagnostic Code 
9502 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a). The Board may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed. 38 U.S.C.A. § 7105.

The RO granted service connection for pterygium, right eye, 
postoperative, a February 2005 rating decision.  The veteran 
filed a notice of disagreement in May 2005, but did not 
timely file a substantive appeal after the RO issued a 
statement of the case in June 2006.

As a result, the grant of service connection for pterygium, 
right eye, postoperative, has fully resolved the issue and 
renders the appeal moot because the relief sought on appeal, 
the grant of service connection, has been accomplished 
without the need for action by the Board. 38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.



II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim. See 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The present case involves a "downstream" issue, as the 
initial claims for service connection for residuals of 
mandible and nose fractures were granted in the May 2002 
rating decision appealed, and the current appeal arises from 
the veteran's disagreement with the evaluations originally 
assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, as the 
veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required. Goodwin v. 
Peake, 22 Vet. App. 128 (2008); see also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

III. Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for residuals of mandible fracture and 
nose fracture was granted in a rating decision dated in May 
2002. The disabilities were evaluated as noncompensable, 
effective in November 2001.  The veteran appealed the 
evaluations assigned.

In February 2005, the RO assigned a 10 percent evaluation for 
the residuals of mandible fracture, effective November 15, 
2001.  In August 2008, the RO assigned a 20 percent 
evaluation, effective June 10, 2008.  The noncompensable 
evaluation assigned the residuals of nose fracture has been 
confirmed and continued to the present.

Residuals of Mandible Fracture

In rating a musculoskeletal disability, functional loss due 
to pain is a factor. Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on 
movement, and painful motion. 38 C.F.R. § 4.40, 4.45, and 
4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The 10 percent evaluation assigned for the residuals of 
mandible fracture was assigned under Diagnostic Code 9999-
9905 for other disability of the mandible evaluated for 
temporomandibular articulation limited to inter-incisal range 
of 31 to 40 millimeters or lateral excursion limited to zero 
to 4 millimeters.  See 38 C.F.R. § 4.27, 4.150, Diagnostic 
Code 9905.  The 20 percent evaluation subsequently assigned 
was afforded for temporomandibular articulation limited to 
inter-incisal range of between 21 and 30 millimeters.

Diagnostic Code 9905 affords a higher, 30 percent evaluation 
for temporomandibular articulation limited to inter-incisal 
range of 11 to 20 millimeters.

Diagnostic Codes 9903 and 9904 afford evaluations ranging 
from zero to 30 degrees for malunion and nonunion of the 
mandible based, in part, on the degree of motion and relative 
loss of masticatory function.

Diagnostic Codes 9900, 9901, and 9902 provide evaluations for 
chronic osteomyelitis or osteoradionecrosis and loss of part 
or the entire mandible itself.  Diagnostic Codes 9906 to 9907 
afford evaluations for loss of part or all of the ramus.  
Diagnostic Codes 9908, 9909, 9911, and 9912 provide 
evaluations for loss of the hard palate, coronoid process, 
and condyloid process.  Diagnostic Code 9913 contemplates 
evaluations for loss of teeth.  Finally, Diagnostic Codes 
9914 through 9916 provide evaluations for loss of part or all 
of the maxilla.

For the period prior to June 10, 2008, a VA examination 
conducted in July 2004 shows inter-incisal range of motion 
from zero to 38 millimeters.  Excursion measured 8 
millimeters on the right and 9 millimeters on the left.  This 
warrants no greater than a 10 percent evaluation under 
Diagnostic Code 9905.

Beginning June 10, 2008, VA examination shows inter-incisal 
range of motion from zero to 30 millimeters.  Excursion 
measured 6 millimeters on the right and 10 millimeters on the 
left.  This warrants no greater than a 20 percent evaluation 
under Diagnostic Code 9905

The examiners observed the veteran to manifest mild to 
moderate pain, pain on motion, and tenderness throughout.  
But, while a "C" shaped deviation, described as slight, was 
also observed on opening and closing in July 2004, no 
deviation on opening or closing was noted in June 2008.  
Assuming, without finding, that the deviation observed in 
July 2004 represented malunion of the mandible, it was 
nevertheless described as slight, and therefore warrants no 
greater than zero percent under Diagnostic Code 9904 either 
prior to or beginning June 10, 2008.  A separate, compensable 
evaluation is not warranted under the diagnostic code because 
the criteria are based on degree of motion, which is 
contemplated under Diagnostic Code 9905.  See 38 C.F.R. 
§ 4.14.

Findings of bony abnormality of the left mylohyoid ridge and 
of fractured and missing teeth have been referred out in the 
Introduction, above, for consideration as separate service-
connected disabilities and will not be discussed here.

No induration or other abnormalities were found in either 
examination.  Hence, the medical evidence, including VA 
treatment records, demonstrates no other findings warranting 
higher or separate, compensable evaluations under the other 
diagnostic codes either before or beginning June 10, 2008.  
Specifically, the medical evidence does not show that the 
veteran's residuals of fractured mandible were manifested at 
any time by chronic osteomyelitis or osteoradionecrosis, loss 
of part or all of the mandible, ramus, hard palate, coronoid 
process, condyloid process or maxilla.

A preponderance of the evidence is against a finding that an 
initial evaluation greater than 10 percent for residuals of 
fractured mandible is warranted prior to June 10, 2008, or 
that an initial evaluation greater than 20 percent for 
residuals of fractured mandible is warranted beginning June 
10, 2008.  The benefit-of-the-doubt standard of proof does 
not apply.  An initial evaluation greater than 10 percent for 
residuals of a fractured mandible prior to June 10, 2008, and 
an evaluation greater than 20 percent for residuals of a 
fractured mandible beginning June 10, 2008 is not warranted.



Residuals of Nose Fracture

The noncompensable evaluation assigned for the residuals of 
nose fracture was assigned under Diagnostic Code 6502 for 
traumatic deviation of the nasal septum.  A 10 percent 
evaluation is assigned for 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  See 38 C.F.R. § 4.97, Diagnostic Code 6502.  There is 
no higher evaluation afforded under this diagnostic code.

Diagnostic Code 6504 provides evaluations ranging from 10 to 
30 percent for loss of part or all of the nose or scarring 
that exposes both nasal passages or results in loss of part 
of one ala, or results in obvious disfigurement.

VA examinations conducted in June 2004 and February 2006, 
with addendums proffered in February and March 2006, and in 
June 2008 reflect findings of 80 percent of the left nasal 
passageway and septum deviated slightly to the left in 
February 2006 but otherwise no obstruction, polyps, 
deviation, scarring or other deformity.  Pain and tenderness 
was noted throughout.

However, a June 2004 entry reflects that the veteran required 
surgery in November 2003, and VA treatment records show 
intermittent findings of abnormalities.

The operative report for the November 2003 surgery is not of 
record.  Notwithstanding, the examiner in June 2004 reported 
the veteran was found to have a deviated nasal septum and 
inferior turbinate hypertrophy.  He underwent septoplasty and 
inferior turbinate reduction.  Because his symptoms of 
obstruction and deviation were severe enough to require 
surgery, it may be presumed that the veteran met the criteria 
to warrant a 10 percent evaluation prior to the November 2003 
surgery.

VA treatment records subsequently show that the veteran 
reported significant improvement.  Yet, treatment records 
show continued abnormalities, including findings of a septum 
bowed to the right in April 2004 and a left deflected septum 
with spurs in July 2007.  Again, as noted above, the examiner 
in February 2006 stated the veteran's left nasal passage was 
obstructed by 80 percent, a finding confirmed in addendums 
dated in February and March 2006.

The medical evidence does not show that the veteran's nose 
fracture residuals are manifested by loss of the nose or 
scarring exposing the nasal passages or resulting in loss of 
part of one ala or otherwise resulting in disfigurement.  
Hence, the medical evidence, including VA treatment records, 
demonstrates no other findings warranting higher or separate, 
compensable evaluations under the other diagnostic codes.  

The medical evidence supports an evaluation of 10 percent, 
and no greater, beginning November 15, 2001, for the service 
connected residuals of nose fracture.

Summary

In evaluating the veteran's service-connected residuals of 
fractured mandible, the Board considered the disabling 
effects of pain, weakness, and incoordination as indicated in 
the above discussions. See DeLuca, supra. The veteran's 
complaints of pain and limited motion and examiner's 
observations of pain and painful motion were considered in 
the level of impairment and loss of function attributed to 
the jaw disability.

The veteran is competent to report his symptoms and 
complaints. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 
However, he is not competent to offer a medical opinion as to 
extent of his respiratory disability as he is not a medical 
professional with the required expertise to do so. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered; 
however, the medical evidence does not support staged 
evaluations other than already assigned in the present case. 
See Fenderson v. West, 12 Vet. App. 119 (1999).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).


ORDER

The claim for entitlement to service connection for 
pterygium, right eye, post-operative is dismissed.

An initial evaluation greater than 10 percent for residuals 
of fractured mandible prior to June 10, 2008 is denied.

An initial evaluation greater than 20 percent for residuals 
of fractured mandible beginning June 10, 2008 is denied.

An initial evaluation of 10 percent, and no greater, is 
granted for residuals of nose fracture effective November 15, 
2001.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


